Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8, 10, 11, 15, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIVNAN (US 2006/0227794 hereinafter "SHIVNAN") in view of AYYAGARI (US 20050276231) and KANANDA et al. (US 20190222504).

Regarding claim 1, SHIVNAN discloses a local node that provides a hybrid wireless link to a remote node, the local node comprising (figs 1, 3, par. 31, claims 34, 41, a communication node (local node) that provides a communication link with two different types of wireless paths (hybrid wireless link) to a second communication node (remote node)): 
a free space optical "FSO" terminal to transmit data to the remote node over a free space optical link (par. 31-39, claims 34, 41, a transceiver comprising a component for optical transmission (free space optical "FSO" terminal) configured to transmit data to the second communication node over a freespace optical transmission path (link)); 
a radio frequency "RF" terminal configured to transmit data to the remote node over a free space RF link (par. 31-40, claims 34, 36, the transceiver comprising a component for RF transmission (radio frequency "RF" terminal) configured to transmit data to the second communication node over a radio frequency transmission path (free space RF link)), wherein the free space optical link and the free space RF link together form the hybrid wireless link between the local node and the (figs 1-3, par. 31-40, claims 34, 36, the freespace optical transmission path and the radio frequency transmission path are a part of the communication link together forming the hybrid wireless link between the communication node and the second communication node); and 
a switch/controller coupled to the FSO terminal and to the RF terminal (figs 1-3, par. 31-40, claims 34, 36, a control processor (controller) coupled to the optical transmission component and the RF transmission component present in the transceiver), the switch/controller configured to receive data which is to be transmitted to the remote node (figs 1-3, par. 10, 31-41, claims 34, 36, the control processor configured to receive data (ATM) to determine at a transceiver layer used for data transmission (data link layer, switch, ATM layer) whether to transmit data over the free space transmission path or the RF transmission path based on the presence/absence of content error in the data (content of the data) to second communication node (the remote node)), to determine at the data link layer whether to transmit a data frame of the data frame over the free space optical link and/or over the free space RF link (figs 1-3, par. 10, 31-41, claims 34, 36, the control processor configured to receive data (ATM) to determine at a transceiver layer used for data transmission (data link layer, switch, ATM layer) whether to transmit data over the free space transmission path or the RF transmission path based on the presence/absence of content error in the data (content of the data) to second communication node (the remote node)), and to steer the data frame to the FSO terminal and/or to the RF terminal based on the determination (figs 1-3, par. 31-41, claims 34, 36, and to transmit data to the optical transmission component for transmission through freespace optical transmission path or to the RF component for transmission through radio frequency transmission path based on the determination),
wherein the determination is based on a content of the data frames of the data which is to be transmitted to the remote node (figs 1-3, par. 10, 31-41, claims 34, 36, the control processor configured to receive data (ATM) to determine at a transceiver layer used for data transmission (data link layer, switch, ATM layer) whether to transmit data over the free space transmission path or the RF transmission path based on the presence/absence of content error in the data (content of the data) to second communication node (the remote node)); determine a condition of the hybrid wireless link (par. 43).
However, SHIVNAN does not teach wherein the determination comprises: analyzing content of the data frame which is to be transmitted to the remote node to determine a quality of service; determining a condition of the hybrid wireless link, and determining whether to transmit the data frame over the free space optical link and/or over the free space RF link based on a condition of the hybrid wireless link and at least one of: the class of service, the quality of service, or the traffic treatment of the data frame.
But, AYYAGARI (US 20050276231) in a similar or same field of endeavor teaches wherein the determination comprises: analyzing content of the data frame which is to be transmitted to the remote node to determine a quality of service (par. 29, packet destination and QoS requirements included in a packet header); determining a condition of the hybrid wireless link (par. 29, 30, link state), and (par. 29, 33, packet destination and QoS requirements included in a packet header to transmit packet over FSO or RF). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by AYYAGARI in the system of SHIVNAN to route the traffic on the link.
The motivation would have to route the traffic on the best path given the content of the traffic and the network condition in realtime. 
However, SHIVNAN and AYYAGARI do not teach analyzing content of the data frame to determine a class of service and a traffic treatment for the data frame;
But, KANANDA et al. (US 20190222504) in a similar or same field of endeavor teaches analyzing content of the data frame to determine a class of service, a quality of service, and a traffic treatment for the data frame (par. 49);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KANANDA in the system of SHIVNAN and AYYAGARI to route the traffic on the link and the packet properties.
The motivation would have to differentiate the traffic and provide different services to provide reliability and quality of the traffic. 


Regarding claim 2, SHIVNAN teaches the local node of claim 1, wherein the switch/controller implements a data link protocol for hybrid wireless links (par. 40, switch or ATM). 

Regarding claim 3, SHIVNAN teaches the local node of claim 1, wherein the switch/controller determines at the data link layer whether to transmit the data frame over the free space optical link and/or over the free space RF link based on at least one of: ingress port, egress port, MAC source address, MAC destination address, EtherType, outer 802.1Q tag VLAN ID, outer 802.1Q tag PCP, outer 802.1Q tag DEI, inner 802.1Q tag VLAN ID, inner 802.1Q tag PCP, inner 802.1Q tag DEI, IPv4 source address, IPv4 destination address, IPv4 DSCP, IPv4 ECN, IPv4 protocol field, IPv6 source address, IPv6 destination address, IPv6 traffic class, IPv6 Next Header, IPv6 flow label, IPv6 SRH, outer MPLS tag label, outer MPLS tag EXP (QoS or ECN), one or more inner MPLS tag labels, or one or more inner MPLS tags EXP (QoS or ECN) (claim 34, par. 43, atm or sonnet interface or ingress or egress port).

Regarding claim 4, SHIVNAN teaches the local node of claim 1, wherein the condition of the hybrid wireless link includes at least one of: instantaneous or time averaged throughput; frame loss ratio; latency; jitter (claim 34, par. 47, loss-of-cell delineation, par. 49,like state); link utilization; expected or calculated link availability; link state (link up or down) (claim 34, par. 47, loss-of-cell delineation, par. 49,like state UP or down); predicted link performance based on link location, time of day, time (claim 34, par. 47, loss-of-cell delineation, par. 49,like state).

Regarding claim 5, SHIVNAN teaches the local node of claim 1, wherein the switch/controller is configured to steer individual data frames alternately to the free space optical link and to the free space RF link (claim 34, 36, par. 31, depend on link state to send the data to RF link or optical link).

Regarding claim 6, SHIVNAN teaches the local node of claim 1, wherein the switch/controller comprises: a switching component configured to receive the data frame and perform data link layer functions on data frame (par. 46, receives); and a data link protocol component configured to receive the data frame from the switching component and steer the data frame to the FSO terminal and/or to the RF terminal (claim 34, 36, par. 31, depend on link state to send the data to RF link or optical link).

Regarding claim 7, SHIVNAN teaches the local node of claim 6, wherein none of the data link layer functions performed by the switching component are specific to hybrid wireless links (par. 40, switch or ATM).


Regarding claim 8, SHIVNAN and AYYAGARI do not teach the local node of claim 6, wherein the switching component determines the class of service, the quality of service, and the traffic treatment for the data frame.
But, KANANDA et al. (US 20190222504) in a similar or same field of endeavor teaches wherein the switching component determines the class of service, the quality of service, and the traffic treatment for the data frame (par. 49);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KANANDA in the system of SHIVNAN and AYYAGARI to route the traffic on the link and the packet properties.
The motivation would have to differentiate the traffic and provide different services to provide reliability and quality of the traffic. 


Regarding claim 10, SHIVNAN teaches the local node of claim 6, wherein the switch/controller implements a data link protocol for hybrid wireless links (par. 31, 40, switch or ATM), and the data link protocol component implements an entirety of the data link protocol (par. 40, switch or ATM).

Regarding claim 11, SHIVNAN teaches the local node of claim 10, wherein the switching component determines data frames based, and the data link protocol component steers the data frames to the FSO terminal and/or to the RF terminal (claim 34, 36, par. 31, depend on link state to send the data to RF link or optical link).

But, KANANDA et al. (US 20190222504) in a similar or same field of endeavor teaches wherein the data link protocol implements the traffic treatment assigned to the data frame, and the data link protocol component steers the data frame to the terminal and/or to the other terminal based on the traffic treatment assigned to the data frame (par. 49);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KANANDA in the system of SHIVNAN and AYYAGARI to route the traffic on the link and the packet properties.
The motivation would have to differentiate the traffic and provide different services to provide reliability and quality of the traffic. 

Regarding claim 15, SHIVNAN the local node of claim 1, wherein the hybrid wireless link is bidirectional (par. 32, bidirectional communication).

Regarding claim 16, SHIVNAN teaches the local node of claim 15, wherein the local node and the remote node are part of a network with additional other nodes (fig. 3, nodes).

Regarding claim 19, SHIVNAN discloses a local node that provides a hybrid wireless link to a remote node, the local node comprising (figs 1, 3, par. 31, claims 34, 41, a communication node (local node) that provides a communication link with two different types of wireless paths (hybrid wireless link) to a second communication node (remote node)): 
a physical layer comprising: a free space optical (FSO) terminal configured to transmit data to a remote node over a free space optical link (par. 31-39, claims 34, 41, a transceiver comprising a component for optical transmission (free space optical "FSO" terminal) configured to transmit data to the second communication node over a freespace optical transmission path (link)); and a radio frequency (RF) terminal configured to transmit data to the remote node over a free space RF link (par. 31-40, claims 34, 36, the transceiver comprising a component for RF transmission (radio frequency "RF" terminal) configured to transmit data to the second communication node over a radio frequency transmission path (free space RF link)), wherein the free space optical link and the free space RF link together form a hybrid wireless link between the local node and the remote node (figs 1-3, par. 31-40, claims 34, 36, the freespace optical transmission path and the radio frequency transmission path are a part of the communication link together forming the hybrid wireless link between the communication node and the second communication node); and a data link layer that determines whether a data frame of the data is transmitted to the remote node over the free space optical link and/or over the free space RF link (figs 1-3, par. 10, 31-41, claims 34, 36, the control processor configured to receive data (ATM) to determine at a transceiver layer used for data transmission (data link layer, switch, ATM layer) whether to transmit data over the free space transmission path or the RF transmission path based on the presence/absence of content error in the data (content of the data)), wherein the determination is based on a content of the data frame of the data which is to be transmitted to the remote node (figs 1-3, par. 10, 31-41, claims 34, 36, the control processor configured to receive data (ATM) to determine at a transceiver layer used for data transmission (data link layer, switch, ATM layer) whether to transmit data over the free space transmission path or the RF transmission path based on the presence/absence of content error in the data (content of the data) to second communication node (the remote node)); determine a condition of the hybrid wireless link (par. 43).
However, SHIVNAN does not teach wherein the determination comprises: analyzing content of the data frame which is to be transmitted to the remote node to determine a quality of service; determining a condition of the hybrid wireless link; and determining whether to transmit the data frame over the free space optical link and/or over the free space RF link based on a condition of the hybrid wireless link and at least one of: the class of service, the quality of service, or the traffic treatment of the data frame;
But, AYYAGARI (US 20050276231) in a similar or same field of endeavor teaches wherein the determination comprises: analyzing content of the data frame which is to be transmitted to the remote node to determine a quality of service (par. 29, packet destination and QoS requirements included in a packet header); determining a condition of the hybrid wireless link (par. 29, 30, link state); and (par. 29, 33, packet destination and QoS requirements included in a packet header to transmit packet over FSO or RF);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by AYYAGARI in the system of SHIVNAN to route the traffic on the link.
The motivation would have to route the traffic on the best path given the content of the traffic and the network condition in realtime. 
However, SHIVNAN and AYYAGARI do not teach analyzing content of the data frame to determine a class of service and a traffic treatment for the data frame;
But, KANANDA et al. (US 20190222504) in a similar or same field of endeavor teaches analyzing content of the data frame to determine a class of service, a quality of service, and a traffic treatment for the data frame (par. 49);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KANANDA in the system of SHIVNAN and AYYAGARI to route the traffic on the link and the packet properties.
The motivation would have to differentiate the traffic and provide different services to provide reliability and quality of the traffic. 

Regarding claim 20, SHIVNAN teaches a local node that provides a hybrid wireless link to a remote node, the local node comprising (figs 1, 3, par. 31, claims 34, 41, a communication node (local node) that provides a communication link with two different types of wireless paths (hybrid wireless link) to a second communication node (remote node)): a free space optical (F SO) terminal configured to transmit data to a remote node over a free space optical link (par. 31-39, claims 34, 41, a transceiver comprising a component for optical transmission (free space optical "FSO" terminal) configured to transmit data to the second communication node over a freespace optical transmission path (link)); a radio frequency (RF) terminal configured to transmit data to the remote node over a free space RF link (par. 31-40, claims 34, 36, the transceiver comprising a component for RF transmission (radio frequency "RF" terminal) configured to transmit data to the second communication node over a radio frequency transmission path (free space RF link)), wherein the free space optical link and the free space RF link together form a hybrid wireless link between the local node and the remote node (figs 1-3, par. 31-40, claims 34, 36, the freespace optical transmission path and the radio frequency transmission path are a part of the communication link together forming the hybrid wireless link between the communication node and the second communication node); and a controller coupled to the FSO terminal and to the RF terminal (figs 1-3, par. 10, 31-41, claims 34, 36, the control processor configured to receive data (ATM) to determine at a transceiver layer used for data transmission (data link layer, switch, ATM layer) whether to transmit data over the free space transmission path or the RF transmission path based on the presence/absence of content error in the data (content of the data)), the controller configured to receive data which is to be transmitted to the remote node (par. 31-41, claims 34, 36, the control processor configured to receive data (ATM) to determine at a transceiver layer used for data transmission (data link layer, switch, ATM layer) whether to transmit data over the free space transmission path or the RF transmission path based on the presence/absence of content error in the data (content of the data) to second communication node (the remote node)), to determine at a data link layer and/or a network layer whether to transmit data frames and/or network packets of the data over the free space optical link and/or over the free space RF link (par. 31-41, d claims 34, 36, the control processor configured to receive data (ATM) to determine at a transceiver layer used for data transmission (data link layer, switch, ATM layer) whether to transmit data over the free space transmission path or the RF transmission path based on the presence/absence of content error in the data (content of the data) to second communication node (the remote node)), and to steer the data frames and/or network packets to the FSO terminal and/or to the RF terminal based on the determination (figs 1-3, par. 31-41, claims 34, 36, and to transmit data to the optical transmission component for transmission through freespace optical transmission path or to the RF component for transmission through radio frequency transmission path based on the determination),
wherein the determination is based on a content of the data frames and/or network packets of the data which is to be transmitted to the remote node (par. 31-41, d claims 34, 36, the control processor configured to receive data (ATM) to determine at a transceiver layer used for data transmission (data link layer, switch, ATM layer) whether to transmit data over the free space transmission path or the RF transmission path based on the presence/absence of content error in the data (content of the data) to second communication node (the remote node)); determine a condition of the hybrid wireless link (par. 43).
However, SHIVNAN does not explicitly teach wherein the determination comprises: analyzing content of the data frame which is to be transmitted to the remote node to determine a quality of service; determining a condition of the hybrid wireless link; and determining whether to transmit the data frame over the free space optical link and/or over the free space RF link based on a condition of the hybrid wireless link and at least one of: the class of service, the quality of service, or the traffic treatment of the data frame.
But, AYYAGARI (US 20050276231) in a similar or same field of endeavor teaches wherein the determination comprises: analyzing content of the data frame which is to be transmitted to the remote node to determine a quality of service (par. 29, packet destination and QoS requirements included in a packet header); determining a condition of the hybrid wireless link (par. 29, 30, link state); and determining whether to transmit the data frame over the free space optical link and/or over the free space RF link based on a condition of the hybrid wireless link and at least one of: the class of service, the quality of service, or the traffic treatment of the data frame (par. 29, 33, packet destination and QoS requirements included in a packet header to transmit packet over FSO or RF). 

The motivation would have to route the traffic on the best path given the content of the traffic and the network condition in realtime. 
However, SHIVNAN and AYYAGARI do not teach analyzing content of the data frame to determine a class of service and a traffic treatment for the data frame;
But, KANANDA et al. (US 20190222504) in a similar or same field of endeavor teaches analyzing content of the data frame to determine a class of service, a quality of service, and a traffic treatment for the data frame (par. 49);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KANANDA in the system of SHIVNAN and AYYAGARI to route the traffic on the link and the packet properties.
The motivation would have to differentiate the traffic and provide different services to provide reliability and quality of the traffic. 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIVNAN (US 2006/0227794 hereinafter "SHIVNAN"), AYYAGARI (US 20050276231), and KANANDA et al. (US 20190222504) as applied to claim 11 above, and further in view of LIU (US 20080025218).

Regarding claim 12, SHIVNAN does not teach the local node of claim 11, wherein the traffic treatment is assigned to data frame based on at least one of VLAN tag, port number, or traffic type.
But, LIU (US 20080025218) teaches wherein traffic treatments are assigned to data frames based on at least one of VLAN tag, port number, and traffic type (par. 103, traffic class classify by application types).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LIU in the system of SHIVNAN, AYYAGARI, and KANANDA to classify traffic with different types.
The motivation would to provide to differentiate the traffic type and provide service to different class of services. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIVNAN (US 2006/0227794 hereinafter "SHIVNAN"), AYYAGARI (US 20050276231), and KANANDA et al. (US 20190222504) as applied to claim 6 above, and further in view of LIU (US 20080025218).

Regarding claim 13, SHIVNAN teaches the local node of claim 6, wherein the switching component determines data frames based, and the data link protocol component steers the data frames to the FSO terminal and/or to the RF terminal (claim 34, 36, par. 31, depend on link state to send the data to RF link or optical link).


But, LIU in a similar or same field of endeavor teaches wherein the switching component produces tag for the data frame based on the content, and the data link protocol component steers the data frame to the terminal and/or to the other terminal based on a lookup table that maps the tag to the terminal and/or the other terminal (par. 50, 103, traffic class classify by application types with different label switch path).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LIU in the system of SHIVNAN, AYYAGARI, and KANANDA to classify traffic with different types provide label or tags for switching.
The motivation would to provide to differentiate the traffic type and provide service to different class of services. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIVNAN (US 2006/0227794 hereinafter "SHIVNAN"), AYYAGARI (US 20050276231), and KANANDA et al. (US 20190222504) as applied to claim 6 above, and further in view of PECHNER (US 20150215041).

Regarding claim 14, SHIVNAN does not teach the local node of claim 6, wherein the data link protocol component manages retransmission of the data frame in an event of lost data.
But, PECHNER in a similar or same field of endeavor teaches wherein the data link protocol component manages retransmission of the data frame in an event of lost data (par. 30, retransmission when received in error).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PECHNER in the system of SHIVNAN, AYYAGARI, and KANANDA to provide retransmission.
The motivation would to provide to reliable data transmission. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIVNAN (US 2006/0227794 hereinafter "SHIVNAN"), AYYAGARI (US 20050276231), and KANANDA et al. (US 20190222504) as applied to claim 1 above, and further in view of BLANKS (US 20180191446).

Regarding claim 17, SHIVNAN does no teaches the local node of claim 1, wherein the free space optical link has a nominal data rate of at least 10 Gbps and the local node and the remote node are located at least 4 km apart.
But, BLANKS (US 20180191446) in a similar or same field of endeavor teaches wherein the free space optical link has a nominal data rate of at least 10 Gbps and the (par. 28, 20 Gbps, 30 km).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PECHNER in the system of SHIVNAN, AYYAGARI, and KANANDA to provide transmission.
The motivation would to provide extend the coverage and service. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIVNAN (US 2006/0227794 hereinafter "SHIVNAN"), AYYAGARI (US 20050276231), and KANANDA et al. (US 20190222504) as applied to claim 1 above, and further in view of ASHRAFI (US 20170195054).

Regarding claim 18, SHIVNAN does not explicitly teach the local node of claim 1, wherein the free space optical link operates in an infrared wavelength range and the free space RF link operates in an E-band.
But, ASHRAFI (20170195054) in a similar or same field of endeavor teaches IR wavelength and RF e-band (par. 231, IR wavelength, par. 262, bandiwth)
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ASHRAFI in the system of SHIVNAN, AYYAGARI, and KANANDA to provide transmission.
The motivation would to provide differentiate bandwidth to prevent of collision. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

KUKSHYA et al. (US 20030219253) teaches a local node that provides a hybrid wireless link to a remote node, the local node comprising: 
a free space optical (FSO) terminal configured to transmit data to the remote node over a free space optical link (fig. 1, 7, par. 29, 30, FSO); 
a radio frequency (RF) terminal configured to transmit data to the remote node over a free space RF link, wherein the free space optical link and the free space RF link together form the hybrid wireless link between the local node and the remote node (fig. 1, 7, par. 29, 30, RF); and 
a switch/controller coupled to the FSO terminal and to the RF terminal, the switch/controller configured to receive data which is to be transmitted to the remote node, to determine at a data link layer whether to transmit a data frame of the data over the free space optical link and/or over the free space RF link (par. 57, 62, 63, the pre-defined QoS threshold level is breached, the data traffic is promptly switched over to the RF link…as the performance of the FSOW link improves, the link is automatically restored. During this event (between A and B), although RF link has better QoS, the data traffic is switched back to FSOW to facilitate the possibility of data transmission at higher rates), and to steer the data frame to the FSO terminal and/or to the RF terminal based on the determination (par. 57, 62, 63, the pre-defined QoS threshold level is breached, the data traffic is promptly switched over to the RF link…as the performance of the FSOW link improves, the link is automatically restored. During this event (between A and B), although RF link has better QoS, the data traffic is switched back to FSOW to facilitate the possibility of data transmission at higher rates), 
wherein the determination comprises: 
determining a condition of the hybrid wireless link (par. 28, 61), and 
determining whether to transmit the data frame over the free space optical link and/or over the free space RF link based on a condition of the hybrid wireless link and at least one of: the class of service, the quality of service, or the traffic treatment of the data frame (par. 35, 57, 62, 63, the pre-defined QoS threshold level is breached, the data traffic is promptly switched over to the RF link…as the performance of the FSOW link improves, the link is automatically restored. During this event (between A and B), although RF link has better QoS, the data traffic is switched back to FSOW to facilitate the possibility of data transmission at higher rates).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/25/2022